Citation Nr: 0727824	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  91-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
(cervical spine) disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the left femur.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1990 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left femur.  In July 1991, the Board remanded 
the issue for additional development.  In July 1995, the 
Board denied an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In December 1996, the Court granted a joint motion for 
remand, vacating the Board's July 1995 decision, and remanded 
for additional proceedings.  It was noted in the joint motion 
that the veteran had made allegations of back, neck, hip, 
knee, and ankle disabilities which he attributed to the same 
accident in which he fractured his left femur.  He also 
alleged that these disabilities caused other conditions, such 
as arthritis and tendonitis.  Finally, it was determined that 
the veteran had raised the issue of entitlement to a 
permanent and total rating for pension purposes.  Thus, the 
Board was instructed to address such raised issues.

In September 1997, the Board remanded this case to the RO for 
additional development per the joint motion for remand.  A 
December 1999 rating decision addressed the five new claims 
cited above, and denied the same.  In August 2002, the Board 
directed additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) (2002); however, upon invalidation of 
such regulation, the Board remanded the case to the RO in 
September 2003 for further development.

Documentation from Paralyzed Veterans of American (PVA) 
indicates that the veteran has chosen to exercise his right 
to be represented by a private attorney, and thus PVA revoked 
representation.  In a February 2007 letter, the veteran 
reported that he was in the process of finding a lawyer on 
the Internet.  However, no subsequent communications have 
been received from the veteran, and he has not taken action 
to appoint a private attorney or any other representative.  
The Board therefore proceeds on the basis that the veteran 
has not appointed a valid representative.

The issue of entitlement to VA nonservice-connected 
disability pension benefits was also appealed by the veteran, 
but this benefit was subsequently granted by rating decision 
in October 2006.


FINDINGS OF FACT

1.  An October 1971 rating decision denied entitlement to 
service connection for residuals of injury to left ankle; the 
veteran did not file a notice of disagreement.  

2.  A March 1975 rating decision denied entitlement to 
service connection for low back disability and cervical spine 
disability; the veteran filed a notice of disagreement, a 
statement of the case was issued, but the veteran did not 
file a substantive appeal.

3.  In or about July 1985, the veteran filed a claim to 
reopen entitlement to service connection for residuals of 
left ankle injury, back disability, and cervical spine 
disability.  

4.  Certain new evidence received since the RO's October 1971 
and March 1975 decisions bear directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

5.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise causally 
related to such service or to any injury during service.

6.  Neck or cervical spine disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current neck or cervical spine 
disability otherwise causally related to such service or to 
any injury during service.

7.  Left ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left ankle disability otherwise causally 
related to such service or to any injury during service.

8.  Left knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left knee disability otherwise causally 
related to such service or to any injury during service.

9.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any right knee disability otherwise causally related 
to such service or to any injury during service.

10.  Neither low back disability, neck (cervical spine) 
disability, left ankle disability, left knee disability, nor 
right knee disability are causally related to the veteran's 
service-connected residuals of a fracture of the left femur. 

11.  The veteran's service-connected residuals of a fracture 
of the left femur is manifested by subjective complaints of 
pain, with objective findings of no more than slight knee or 
hip disability.  


CONCLUSIONS OF LAW

1.  The October 1971 and March 1975 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1971 and March 1975 denials, and the claims of 
entitlement to service connection for residuals of left ankle 
disability, low back disability, and neck (cervical spine) 
disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active service, nor is low back disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Neck (cervical spine) disability was not incurred in or 
aggravated by the veteran's active service, nor is neck 
(cervical spine) disability proximately due to or caused by, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

5.  Left ankle disability was not incurred in or aggravated 
by the veteran's active service, nor is left ankle disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

6.  Left knee disability was not incurred in or aggravated by 
the veteran's active service, nor is left knee disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

7.  Right knee disability was not incurred in or aggravated 
by the veteran's active service, nor is right knee disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

8.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a fracture of the left 
femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a Diagnostic Codes 
5251, 5252, 5255, 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
were received prior to enactment of the VCAA.  In May 2004, a 
VCAA letter was issued with regard to the underlying service 
connection issues, and entitlement to an increased disability 
rating.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded several times to comply with the VCAA notice 
and assistance requirements.  Thereafter, the May 2004 VCAA 
letter was issued to the veteran.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves an increased rating issue, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claims of service connection and 
the claim for an increased rating, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating as it pertains to the service connection 
issues, nor the type of evidence necessary to establish an 
effective date, as it pertains to the increased rating 
issue.  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the veteran a letter in May 2004 in which 
it advised him of the evidence necessary to support his 
service connection and increased rating claims.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to service connection and entitlement 
to an increased rating, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA examinations and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in July and August 
2005, and a VA opinion was proffered in October 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports include sufficient information to decide 
the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  New & Material Evidence

The Board notes here that it appears that the RO declined to 
reopen the veteran's claims of entitlement to service 
connection for back, neck, and left ankle disabilities; 
however, in doing so conducted a merits analysis.  In any 
event, even if the RO determined that new and material 
evidence had not been received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In an October 1971 rating determination, the RO denied 
entitlement to service connection for residuals of injury to 
left ankle.  The veteran did not initiate an appeal of that 
decision, therefore, the RO's October 1971 decision is final.  
38 U.S.C.A. § 7105(c).

In a March 1975 rating determination, the RO denied 
entitlement to service connection for low back condition and 
cervical spine condition.  The veteran filed a notice of 
disagreement in April 1975, and a statement of the case was 
issued in July 1975; however, he did not file a substantive 
appeal, thus the March 1975 rating determination is final.  
38 U.S.C.A. § 7105(c).

In or about July 1985, the veteran filed an informal claim to 
reopen entitlement to service connection for back, neck, and 
left ankle disabilities.  As discussed hereinabove, such 
claims were adjudicated in a December 1999 rating 
determination.  Specifically, the RO determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for back, neck, and left 
ankle disabilities.  

Evidence of record at the time of the October 1971 denial 
consisted of service medical records, VA medical reports 
dated in 1968, an accident report completed by the veteran in 
November 1970, correspondence from Seaboard Coastline 
Railroad Company dated in December 1970 pertaining to an 
inability to employ the veteran due to disabilities, 
testimony from an August 1971 RO hearing, VA examinations 
conducted in April and September 1971, and a VA x-ray report 
of the left ankle conducted in April 1971.  

Evidence of record at the time of the March 1975 denial 
consisted of all of the documentation listed hereinabove, and 
December 1974 correspondence from Alan C. Johnston, D.C. of 
Johnston Chiropractic Clinic, and February 1975 
correspondence from John F. Lovejoy, Sr., M.D., an orthopedic 
surgeon.

Evidence received since the October 1971 and March 1975 
decisions denying service connection is new and material.  
Specifically, since the prior denials, the veteran has 
submitted etiological opinions from private physicians dated 
in February and December 1974, and has submitted multiple 
private medical records reflecting treatment and diagnoses 
related to the back, neck, and left ankle disabilities.  
Moreover, the veteran underwent VA examinations in July and 
August 2005.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection.  
The claims, therefore, are reopened.  38 U.S.C.A. § 5108.  

III.  Factual Background

Service medical records reflect that in March 1964, the 
veteran complained of a 'sore back.'  Physical examination 
revealed some tenderness in the lumbar area but no definite 
pain, and there seemed to be no limitation of motion.  The 
veteran reported that he fell 20 to 30 feet three years 
prior, but pain just started bothering him.  In October 1964, 
the veteran again complained of low back pain, but there was 
no specific diagnosis rendered.

Service medical records reflect that in August 1965, the 
veteran was involved in an automobile accident.  As a result 
of the accident, he sustained an open fracture of the middle 
portion of the left femur with lacerations of the scalp and 
of the right shin.  He also allegedly sustained fractures of 
the left third, fourth, fifth, and sixth ribs.  He was 
treated by laceration suture.  A Thomas splint was applied to 
the left lower limb.  On admission to the hospital, he had 
complaints of pain in his left chest and left hip, as well as 
diffuse abdominal pain.  On physical examination, there was a 
moderate amount of swelling of the left thigh with a 1 
centimeter wound at the junction of the upper and middle 
third of the lateral aspect of the thigh.  There was no 
definite evidence of deficiency in circulation and sensation 
as well as mobility existed in the left lower limb except for 
pain at the fracture site on attempted motion of the left 
knee.  An x-ray examination showed a fracture at the junction 
of the upper and middle third with no definite comminution 
noted.  During the course of his hospital stay, adequate 
alignment and position of the femur were obtained in skeletal 
traction, and an open reduction was effected at the left 
femur with a Kuntscher rod placed in the intramedullary canal 
of the left femur for adequate internal fixation.  In 
December 1965, the veteran was transferred to another Naval 
Hospital upon his request, and in January 1966, he underwent 
a medical evaluation.  On physical examination, he walked 
without any significant limp and with unassisted weight 
bearing.  He noted occasional stiffness of the left ankle, 
but he enjoyed full range of motion of the left hip, left 
knee, and left ankle.  Limited duty was recommended.  

In early May 1966, the veteran's left knee was rechecked.  He 
complained of a dull diffuse ache in the left knee for 3 
days.  He reported that the left knee had buckled on him 
twice.  There was no swelling or crepitus.  Physical 
examination of the left knee was entirely within normal 
limits.  The assessment was that the left knee problem was 
related to the hip problem.  In late May 1966, the veteran 
again complained of pain in the left knee, but there was no 
locking, swelling, or buckling.  The examiner noted that he 
has chronic problems in the left lower extremity.  A physical 
examination was within normal limits.  In June 1966, the 
veteran complained of continuous left knee trouble, claiming 
that his knee was aggravated by participating in fire watches 
which required walking around.  The next day the veteran 
complained of pain in his left hip.

In August 1966, the veteran underwent a reevaluation of the 
left femur.  There were positive physical findings which 
consisted of pain with all motion of the left hip and 
limitation of flexion of the knee to 140 degrees.  It was 
recommended that he be sent to an additional 6 months limited 
duty; however, the veteran requested an administrative 
discharge.  

In September 1966, the veteran complained of back pain in the 
left scapula for two days.  He reported having a cold for one 
week.

In February 1967, it was noted that the veteran had been 
involved in Disability Separation proceedings since December 
1966, with the diagnosis of femur, impairment of with slight 
knee or hip disability, and it was noted that he was working 
as a heavy equipment operator.  Physical examination of the 
hips showed a lack of 5 to 10 degrees internal rotation on 
the left, and he had full range of motion of the knees and 
ankles.  His leg lengths were equal.  X-rays showed the femur 
to be well healed with intramedullary rod in place.  He was 
deemed fit for full duty.

In August 1967, the veteran underwent a private examination 
with John Q.U. Thompson, M.D.  An orthopedic examination 
reflected that his upper extremities were normal, and his 
left lower extremity showed slight tightness and discomfort 
on forcing flexion of the knee, so that there was about 5 
degrees of full knee flexion.  There were otherwise no 
complaints or findings related to the knees, back, neck, or 
left ankle.

The Board notes that service connection is in effect for 
residuals, fracture left femur, effective April 1967.  The 
veteran claims entitlement to service connection for back, 
neck, left ankle, and bilateral knee disabilities, as a 
result of the August 1965 automobile accident, and/or 
secondary to his service-connected left femur disability.

The veteran underwent a special orthopedic VA examination in 
April 1971 to assess the severity of his left femur 
disability.  At that time, he reported that after the August 
1965 accident, there was considerable swelling of the left 
ankle, but no x-rays were taken.  He complained of continuous 
pain in the left hip and knee.  On physical examination, 
carriage, gait and stance was normal, with no limp and no 
list of the spine or tilt of the pelvis.  The dorsal and 
lumbar spine presented normally preserved curves.  There was 
no spasm of the paravertebral muscles, and he was able to 
bend forward and touch the floor with his outstretched 
fingers.  Also, the excursion of the lumbar spine in flexion 
was measured which was 3 inches and was normal.  Motion in 
the left knee was normal, and the joint was stable showing 
taut cruciate and collateral ligaments.  There was no 
effusion in the joint, and the patella was freely movable.  
The knee jerks and Achilles' reflexes were normally present.  
The pulses in the feet were normal bilaterally.  The 
extremities measured the same length showing there was no 
loss of the femur, as a result of his fracture or operative 
intervention.  The examiner diagnosed fracture, left femur, 
old, healed, residuals of, moderately symptomatic; no disease 
left knee demonstratable; no disease left ankle 
demonstratable.  An x-ray examination of the left ankle 
showed no bone or joint abnormality.

In September 1971, the veteran underwent a VA examination.  
He complained of headaches, snapping of left hip, weakness of 
left knee and ankle, and pain over ribs.  On physical 
examination of the musculoskeletal system, expansion of the 
lumbar spine in flexion measured 3 inches which was normal.  
The feet showed no abnormality.  There was no popping noted 
of the hips or knees, but the veteran complained of popping 
at the middle of the right ramus of the mandible, but there 
was no abnormality noted and was probably due to just simply 
muscle contraction.  The examiner remarked that the veteran 
complained of

a retinue of bizarre symptoms/ many of 
which cannot be validated by any clinical 
findings.  In my opinion, the veteran 
exaggerates his symptoms.  Moreover, the 
veteran is in very good general physical 
condition.

The examiner diagnosed cephalgia, mild, following head 
injury; fracture, left femur, old, healed, excellent result, 
no residuals; no clinical evidence of injury to right tibia 
or left chest.  There were otherwise no objective findings 
related to the knee or ankle.

Correspondence dated in February 1974, from Alan C. Johnston, 
D.C., a chiropractic physician states that the veteran was in 
an automobile accident in December 1973.  As a result of the 
accident, the veteran reported that his neck and shoulders 
were painful and stiff.  He also reported that his lower 
back, left hip and leg were stiff and painful.  Upon digital 
examination of his cervical, lower thoracic and lumbosacral 
spine, there was spasticity noted in the paravertebral 
musculature, which was more pronounced along the course of 
the sternocleidalmastoides, ilio costalis, erector spinalis 
unilaterally on the right, with bilateral involvement of the 
scalenes, slenius capitis, leviator anguli scapulae, 
semispinalis capitis, and trapezius.  Orthopedic examination 
revealed a positive Foramina Compression, Soto Hall, Pabre 
Patrick's, LeSegue's, Braggards, and lowering leg 
extremities, Nachlus Ely and Kemp's sign.  Sensory 
examination revealed a hypoesthesia of dermatome layers C4, 
C5, on the right.  Cervical and lumbosacral ranges of motion 
were limited with pain being elicited during the execution of 
these maneuvers.  An x-ray examination revealed no indication 
of any osseous pathology or fracture.  Postural AP and 
lateral full spine studies revealed evidence of osseous 
disrelationships namely that of C3/C4, T6/T7, L2/L3, 
lumbosacral junction and sacroiliac articulation unilaterally 
on the left.  Cervical study indicated soft tissue relaxation 
or tearing of the cervical alar ligament, atlantoaxial 
ligaments, and posterior longitudinal ligaments.  Dr. 
Johnston concluded that the veteran sustained an acute 
traumatic hyperflexion deceleration injury to the cervical, 
mid thoracic, and lumbosacral spine.  Chiropractic 
manipulative techniques for the reduction of nerve pressure 
symptoms and therapies were recommended.  A February 1974 
follow-up examination indicated soft tissue damage.

Correspondence dated December 3, 1974, from Dr. Johnston, 
states the following:

[The veteran] suffered a spinal injury 
which has been superimposed upon a pre-
existing spinal weakness as a result of 
an injury suffered by [the veteran] on 
December 7, 1973, resulting in marked 
exacerbation and paraspinal soft tissue 
impairment.  [The veteran's] first 
accident occurred on or about August 18, 
1965.

Additional correspondence dated December 3, 1974, from Dr. 
Johnston, states the following:

It is my opinion that the accident that 
[the veteran] was in which occurred on 
December 7, 1973 superposed an 
aggravation on a pre-spinal injury which 
occurred in another accident on or about 
August 18, 1964 [sic] while [the veteran] 
was connected with the United States 
Navy.

Correspondence dated in February 1975, from John F. Lovejoy, 
Sr., M.D., references the August 1965 automobile accident, 
and states that the veteran suffered multiple bruises, a 
broken femur, and a sprained back.  Dr. Lovejoy stated that 
there were injuries such as bruises to his back and injuries 
to his ankle.  On March 12, 1974, the veteran initially 
sought treatment with Dr. Lovejoy, following another injury 
in which he was the driver of a car which was struck by 
another car which had run a stop sign.  The other car struck 
his car on the driver's side, throwing him about in the car.  
He noticed immediate pain in his neck and back.  Following 
this, he saw a chiropractor for a certain period of time.  
Physical examination showed mild scoliosis and some 
fasciaitis or a sprain of the cervical spine also.  He 
reported continued pain in the back and neck, and was seen 
fairly regularly until December 1974.  He reported continuous 
discomfort, varying in intensity to his low back, as well as 
to his cervical spine.  He reported trouble trying to get a 
job since that time due to pain in his neck and back being 
too severe to work.  Dr. Lovejoy opined as follows:

I would feel that he does have some 
obliquity due to the healing of his 
original fracture and changing in the 
alignment of the spine, and I would feel 
that his injury of 1973 was an injury 
superimposed on the old injury to the low 
back.  

A June 1975 document contains an interpretation by V. Garcia, 
M.D., of x-ray radiographs of the cervical and lumbosacral 
spine.  Several films of the cervical spine in AP, lateral, 
extension and flexion projections on December 1974, and on 
three occasions in November 1974, revealed no significant 
abnormality.  AP and lateral projection radiographs of the 
lumbosacral spine conducted in November 1974 revealed no 
significant abnormality.  Multiple views of the cervical and 
lumbar spine conducted in March 1974 revealed no significant 
abnormality.

In January 1978, the veteran underwent a VA examination, 
wherein he complained of extensive back and neck pain since 
1974.  He acknowledged the August 1965 accident, and claimed 
that the December 1973 accident worsened his condition.  On 
physical examination of the musculoskeletal system, the 
veteran reported that since the 1965 accident, he had been 
treated for back, neck and headaches.  Physical examination 
was essentially negative.  He complained of low back pain 
when in the deep knee bend position and when hyperextending 
his neck.  All of his symptoms were subjective.  The examiner 
noted back pain without demonstrable physical lesion.  The 
examiner diagnosed neck and back pain with questionable 
origin.

A January 1978 private medical report from Dr. Randall Ferris 
Iglesias reflects impressions of cervical column and lumbar-
sacral column as normal, and slight right dorsal scoliosis, 
vertex in D5.

Correspondence dated in June 1985, from Dr. Teodoro Picado 
Quiros reflects that the veteran was treated for a synovitis 
rheumatic of the left knee, secondary to instability of the 
joint, caused by hypo-atrophy of the muscle.  Dr. Quiros 
opined that the condition was secondary to immobilization for 
a fracture of the left femur, which occurred in August 1965.

A November 1985 statement from Dr. Quiros reflects that a 
recent examination of his left knee did not show any 
limitation of motion, and x-ray examination did not show 
signs of chronic synovitis.  His knee had improved as 
compared with the June 1985 examination.

A December 1985 x-ray examination of the left knee showed no 
definite bony or joint space pathology.  There may be slight 
fullness in the region of the suprapatella bursa but this was 
questionable.

A July 1986 statement from Dr. J.M. Castro Solano reflects 
that the veteran sought treatment for pain in the neck, 
lumbar area of the back and inguinal pains.  Physical 
examination showed a cervical column with normal motions 
except for pain.  In the lumbar spine area, there was pain 
and muscle spasm in the paravertebral areas and sciatica of 
the left side.  In the knees there was crepitation when 
tested from flexion to extension, without effusion, with pain 
in the popliteal area with contraction of the quadriceps 
muscle.  The examiner diagnosed osteoarthritis and disc 
problem at the cervical spine; sciatica left; and, bilateral 
inguinal pain.

Correspondence dated in September 1986 from Rogelio Pardo, 
M.D., F.A.C.P., reflects that the veteran was referred for 
evaluation of cervical, lumbosacral and articular pain.  The 
veteran reported the onset of his symptoms in the 1965 car 
accident, and reported sustaining a fractured left femur in 
the upper third, and pain in the cervical and lumbar spine.  
He reported that the pain was severe and constant, radiating 
to the head, but not to the arms.  He also reported 
developing non-radiating pain at the lumbar spine.  He 
reported that the 1973 car accident significantly increased 
the intensity of the pain, but not the location or nature of 
the same.  Over the last two years, he reported that he had 
developed pain in both knees, increased by certain movements 
such as standing or twisting the knee.  On physical 
examination, there were no joint deformities or abnormalities 
anywhere.  There was no inflammation of the knees, and range 
of motion was normal in all joints except for active range of 
motion of the lumbosacral spine was decreased for backward 
bending and for lateral bending.  Dr. Pardo determined that 
no further tests were indicated because of the lack of any 
positive physical findings.

In October 1988, the veteran underwent an orthopedic 
examination with Dr. Javier Castro Figuls, M.D.  The veteran 
reported fracturing his left femur in the August 1965 
automobile accident.  His main complaints related to the left 
knee, and cervical and lumbar spine.  The veteran complained 
that he had been noticing pain in his left knee as of some 
years ago.  The examiner noted that there was no data showing 
that he has osteomyelitis.  The pain appears after he has 
been squatting or standing for a long period of time.  
Sometimes the pain feels like he is being pulled from the 
back of the knee, and at times he tends to fall.  The pain 
does not radiate and is situated in the popliteal area on the 
external side of the knee.  He also complained of creaking of 
the joints which indicates that this has increased 
progressively.  He also complained of frequent pains in the 
cervical and lumbar regions, especially on his left side.  On 
physical examination, he did not limp when he walked, but 
evident external rotation was observed in the left inferior 
extremity.  His cervical, dorsal and lumbar column had normal 
mobility.  On physical examination of the left hip, flexion 
was from 120 degrees to 0 degrees; abduction to 45 degrees, 
adduction to 30 degrees, internal rotation to 0 degrees, and 
external rotation to 60 degrees.  Mobility of both knees was 
normal, with extension at 180 degrees and flexion at 30 
degrees.  There was crackling joints in both knees, a little 
more accentuated on the left.  There was stability at 
extension and at 30 degrees of flexion, he showed stability.  
Crossed ligaments were stable.  Steiman, Boheler, McMurray 
tests, and others for meniscus were negative in both knees.  
Tests for kneecap condromalacy were negative.  Pain was found 
on insertion of the tendons of the goose foot and the 
insertion of the tendon of the thigh biceps, with increase of 
the tone of those muscles.  Achilles and kneecap reflexes 
were normal.  There was no muscular atrophy in extremities.  
There was normal sensitivity in both extremities.  The 
examiner diagnosed old fracture of the left femur 
consolidated in outside rotation; slight arthritis of the 
left knee; and, tendonitis of the thigh biceps and of the 
goose foot.

A November 1996 medical report from Edgar Leguizamon 
Velandia, reflects that the veteran has chronic back lumbar 
pain due to herniated lumbar disc.  
Correspondence dated in July 1999 from Dr. Jaime Ulloa Gil, 
reflects that the veteran sought treatment for complaints 
related to cervical pain, low back pain, pain on both knees, 
and pain on his right ankle.  The veteran reported that all 
such complaints were due to the 1965 accident.  Range of 
motion of the cervical spine was normal.  There was a slight 
decrease in the range of motion of his lumbar spine.  Both 
knees were well aligned with full range of motion, with no 
intrarticular effusion.  The knees showed no abnormal laxity 
which meant that the ligaments were normal.  Examination of 
the ankles was normal.  The examiner diagnosed probable 
cervical spondylotic disease.

A May 2000 medical record from Dr. Luis Edo Sanaria Brenes, 
reflects that the veteran had received treatment for chronic 
low back pain.

An October 2001 medical report from Dr. Alvaro Solano 
Briceno, reflects a diagnosis of rheumatic synovitis of the 
left knee, with no objective physical findings.

In July 2005, the veteran underwent a VA neurological 
evaluation in which he reported that he fractured his left 
femur, and sustained trauma to his cervical spine, back and 
left ankle in the August 1965 automobile accident.  A 
neurological examination was performed and the diagnoses were 
chronic cervical pain associated with cervical spondilo-
arthrosis without neurological deficit; chronic lumbo-sacral 
pain without neurological deficit; residuals of left femur 
fracture; and, obesity.

A July 2005 x-ray examination of the cervical column showed 
changes of spondylo-arthrosis affecting C5 to C7 with 
anterior and posterior marginal osteophytes and decrease of 
the respective inter-vertebral spaces; no listhesis or 
spondylolysis; no evidence of cervical rib; cervical lordosis 
preserved; bone mineralization observed; and, no evidence of 
traumatic lesion.  A July 2005 x-ray examination of the knees 
showed good tibial-femoral and patellar-femoral alignment; 
preservation of the articular space in the three 
compartments; no signs of patella changes; no signs of 
fractures or dislocations; no destructive lesions or 
inflammatory or degenerative pathology signs; and, the soft 
tissues were normal.  A July 2005 x-ray examination of the 
dorsal-lumbar column showed harmonic kyphosis (humpback) of 
dorsal column; changes of spondylo-arthrosis affecting from 
T6-T12 with marginal osteophytes; slight dorsal right 
convexity scoliosis; mineral content and bone structure 
within normal limits; vertebral arch bases, transverse and 
spinous apophysis correctly configured; inter-vertebral 
spaces and medullar channel normal width; coastal and soft 
parts evaluated did not show changes; lumbar spondylo-
arthrosis affecting from L3 to L5 slightly, with small 
marginal osteophytes; no listhesis or spondylolysis; no 
inflammatory arthropathy; pedicles and articular sides were 
preserved; and, sacral-iliac articulations without any 
pathological radiological signs.  A July 2005 x-ray 
examination of the left ankle showed good alignment of bones 
that make up the ankle's articulation; no evidence of changes 
at the recess level or the tibial-fibular syndesmosis; no 
fractures or dislocations; no degenerative or inflammatory 
arthropathy; and, soft tissues were preserved.

In August 2005, the veteran underwent an evaluation with Dr. 
Carolos Arguello Gallardo, an orthopaedist surgeon.  The 
veteran reported pain at the cervical, dorsal and lumbar 
column, and pain in his left ankle when walking.  During 
physical examination, he had claudication while walking; 
pain; limitation to movements of lower cervical and lumbar 
column; loss of strength in superior and inferior left 
members; and, reflexes of the inferior left member were 
diminished, specially the reflexes medio-plantar, patellar 
and Achillean.  An x-ray of the knees was normal.

In October 2006, a VA opinion was proffered upon review of 
the claims file.  The examiner noted the fracture of the left 
femur in August 1965, and although he also claimed injuries 
to his neck, hip and knee, the only documented significant 
trauma was to his left femur.  The examiner noted that the 
veteran was claiming problems involving his back, neck, 
ankle, hip and knee as both service related and secondary to 
the left femur fracture.  The examiner opined that it was not 
felt that the complaints of back, neck hip and knee pain are 
the result of the left femur fracture.  He did have injuries 
to these areas during the automobile accident as mentioned 
above, but it is impossible to state with any certainty 
whether or not the injury in 1965 is causing the problems he 
complains of 41 years later.



IV.  Analysis:  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for 
back, neck, left ankle, and bilateral knee disabilities, 
stemming from an August 1965 automobile accident that 
occurred during service.  As detailed hereinabove, the 
veteran sustained a fracture of the left femur in the August 
1965 automobile accident; however, there is no indication 
that he sustained any other residual disabilities as a result 
of the accident.  

It also appears that the veteran may be claiming that his 
back, neck, left ankle, and bilateral knee disabilities, are 
due to his service-connected residuals of left femur 
fracture.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Left knee and left ankle

The Board acknowledges that the veteran complained of left 
ankle and left knee pain during the course of his in-service 
hospital stay; however, service medical records do not 
reflect a diagnosis of any chronic disability of the left 
ankle or left knee.  On examination in January 1966, the 
veteran complained of stiffness of the left ankle, but he had 
full range of motion of the left knee and left ankle.  In May 
and June 1966, service medical records reflect complaints 
related to the left knee; however, physical examination was 
within normal limits.  In August 1966, range of motion of the 
left knee was normal.  On examination in February 1967, he 
had full range of motion of the knees and ankles.  At that 
time, he was deemed fit for full duty, although he separated 
from service approximately one month later.  In other words, 
chronic disability of the left knee was not detected on 
objective examination by military medical personnel, despite 
the veteran's complaints.

Post-service, in August 1967, a private objective examination 
reflected limited flexion of the left knee, but there were 
otherwise no objective findings related to the knees or left 
ankle.  In April 1971, the veteran underwent a VA examination 
to assess the severity of his left femur disability, and he 
reported that he experienced considerable swelling of the 
left ankle.  He also complained of continued left knee pain.  
Upon objective examination, these was no disease of the left 
knee or left ankle demonstratable.  An x-ray examination of 
the left ankle was normal.  At a September 1971, VA 
examination, the veteran again complained of left knee and 
ankle weakness; however, objective examination did not show 
any disability.  In fact, the examiner opined that the 
veteran's complaints and reported symptoms could not be 
validated by any clinical findings, and that the veteran 
exaggerated his symptoms.  

The Board acknowledges that in June 1985, the veteran was 
treated for synovitis rheumatic of the left knee, secondary 
to instability of the joint; however, such treatment was 
rendered approximately 18 years after separation from 
service.  Moreover, approximately five months later, his 
condition had improved, and no chronic synovitis or 
limitation of motion was shown.  Subsequent to 1985, the 
medical evidence has varied as to whether the veteran has a 
left knee disability.  Specifically, a September 1996 
examiner found no physical findings of a left knee disability 
on objective examination, however, an October 1988 examiner 
diagnosed slight arthritis of the left knee, and an October 
2001 examiner diagnosed rheumatic synovitis of the left knee 
with no objective physical findings.  Likewise, with regard 
to the left ankle, a November 1996 private medical report 
reflects that examination of the ankles was normal; however, 
an August 2005 evaluation showed that reflexes of the 
inferior left member were diminished, specifically the 
reflexes medio-plantar, patellar and Achillean.  

In any event, although it is ambiguous as to whether the 
veteran has a current left knee or left ankle disability, it 
is clear that any such disabilities are not etiologically 
related to service.  While acknowledging that the veteran may 
have initially experienced symptomatology in the left knee 
and left ankle following the fracture of his left femur, the 
post-accident objective medical evidence does not reflect any 
chronic disability of the left knee or left ankle.  Despite 
the veteran's complaints of pain in both the knee and ankle 
during service and in the four years following service, 
objective examiners specifically determined that there were 
no clinical findings of any left knee or left ankle 
disability.  Moreover, the medical evidence of record does 
not reflect any objective findings related to the knee until 
approximately 18 years after separation from service, and 
such examiner determined that such condition was not chronic.  
With regard to the left ankle, any objective findings were 
detected over three decades after separation from service.  

The Board has considered the veteran's own lay statements to 
the effect that any current left knee and left ankle 
disabilities are causally related to his active service; 
however, it is noted that there is no medical evidence of 
record to support such a theory and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The negative clinical and documentary evidence post-
service for decades after service is more probative than the 
remote assertions of the veteran.  As noted above, the lack 
of continuity of treatment may bear in a merits determination 
on the credibility of the evidence of continuity of symptoms 
by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The Board also notes here that there is some medical 
evidence suggesting an exaggeration of pertinent symptoms by 
the veteran, and the Board finds that this detracts somewhat 
from the veteran's credibility.  

With regard to any claim that any left knee disability is due 
to his service-connected residuals of left femur, the Board 
acknowledges the opinion from the June 1985 private examiner 
that his synovitis was secondary to immobilization for a 
fracture of the left femur.  The examiner, however, did not 
provide a rationale for any such opinion, and there is no 
indication that the examiner reviewed the veteran's medical 
records.  Moreover, as discussed hereinabove, his synovitis 
resolved approximately five months later.  Notwithstanding 
this, the October 2006 VA examiner reviewed the veteran's 
claims folder, and opined that his complaints of knee pain 
were not the result of the left femur fracture.  The Board 
views this as a medical opinion that the service-connected 
left femur disability did not cause or aggravate any left 
knee disorder, and the Board accepts the VA opinion as being 
the most probative medical evidence on the subject since it 
was based on a review of all historical records.  See Boggs 
v. West, 11 Vet. App. 334 (1998).  

With regard to the claimed left ankle disability, the veteran 
has submitted no evidence that any such claimed disability is 
etiologically related to the residuals of his left femur 
fracture.  The Board also acknowledges that the October 2006 
examiner did not specifically offer an opinion with regard to 
whether the left ankle is due to his left femur fracture.  
However, the October 2006 examiner noted in the opinion that 
the veteran was also claiming an ankle disorder, and in the 
overall context of the opinion, the Board believes that the 
examiner's intent was to include the left ankle in the 
negative opinion offered with regard to the other disorders 
as well.  

The preponderance of the evidence is against the veteran's 
claims of service connection for left knee and left ankle 
disabilities both on a direct and secondary service 
connection basis. .



Lumbar spine and cervical spine

Despite the veteran's claims that he injured his lumbar and 
cervical spine in the August 1965 automobile accident, 
service medical records are completely devoid of any such 
injuries.  In fact, service medical records do not reflect 
any complaints related to the neck prior to the accident, 
during the course of his in-service hospitalization, or 
subsequent to the accident.  With regard to the claimed 
lumbar spine disability, prior to the accident, the veteran 
complained that he had a sore back as a result of a pre-
service fall; however, there were no objective findings of a 
disability and no diagnosis was rendered.  The 
hospitalization records do not reflect any complaints of or a 
diagnosis of a lumbar spine disability as a result of the 
August 1965 accident.  He complained of back pain 
approximately a year after the August 1965 accident; however, 
no diagnosis was rendered.  Otherwise service medical records 
do not reflect any complaints related to the lumbar spine, 
and no lumbar spine diagnosis or disability was rendered 
during his period of service.  

The veteran underwent a post-service VA examination in April 
1971, and his dorsal and lumbar spine was normal, there was 
no spasm of the paravertebral muscles, and lumbar flexion was 
normal.  As detailed hereinabove, the veteran sustained 
injuries to his neck and back in a December 1973 automobile 
accident.  The veteran reported to Dr. Johnston and Dr. 
Lovejoy, that his back and neck injuries were exacerbations 
of injuries sustained in the August 1965 automobile accident, 
but as previously discussed, service medical records do not 
reflect any neck or back injuries as a result of the 
accident, nor are there are any objective findings of a 
lumbar or cervical spine disability prior to the December 
1973 accident.  Both Dr. Johnston and Dr. Lovejoy opined that 
the December 1973 injuries to the cervical and lumbar spine 
were exacerbations of spinal injuries sustained in the August 
1965 accident; however, it is clear that such opinions were 
based strictly on statements provided by the veteran that he 
sustained spinal injuries during the August 1965 accident.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

Thus, there is no probative evidence to support a finding 
that any current lumbar or cervical spine disability is 
etiologically related to service.  It is clear from a 
thorough review of the service medical records, that any 
current spinal disabilities manifested subsequent to the 
December 1973 automobile accident, not the August 1965 in-
service automobile accident.

With regard to any claim that any lumbar or cervical spine 
disability is due to his service-connected residuals of left 
femur, the October 2006 VA examiner reviewed the veteran's 
claims folder, and opined that his complaints of back and 
neck pain were not the result of the left femur fracture.  
The Board views the opinion as conveying the examiner's 
belief that the left femur disability had not caused or 
aggravated any lumbar spine or neck (cervical spine) 
disorders.  The Board accepts the VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  

Right knee

Service medical records do not reflect any complaints related 
to the right knee, nor do the records reflect any objective 
findings related to the right knee.  Moreover, despite the 
veteran's claim of service connection for a bilateral knee 
disability, the post-service medical records on file do not 
reflect any complaints related to the right knee, nor any 
objective findings.  In light of the records being devoid of 
any complaints or findings related to the right knee, the 
Board determines that service connection is not warranted for 
any claimed right knee disability.  There is also no evidence 
to support a finding that any claimed right knee disability 
is etiologically related to his service-connected residuals 
of left femur.  There is no persuasive competent evidence to 
suggest that right knee disability was caused by or 
aggravated by the service-connected left femur disability.  

V.  Increased rating:  Residuals of left femur fracture

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

By way of history, an April 1988 Board determination denied 
entitlement to an increased rating for service-connected 
residuals of a fracture of the left femur.  The veteran did 
not file a notice of appeal, and such decision is final.  
38 U.S.C.A. §§ 7103, 7104.  

Thereafter, in June 1989, the veteran filed a claim for an 
increased disability rating.  In an August 1989 submission, 
the veteran indicated that this constituted a continuation of 
his appeal, but the April 1988 Board decision is final, and 
the Board will only consider evidence of record from June 
1988, constituting a one year period prior to the June 1989 
informal claim for an increased disability rating.  See 
Francisco, supra.

The RO has assigned a 10 percent disability rating for 
residuals of a fracture of the left femur under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
impairment of femur.  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  Full knee range of motion is defined as 0 to 
140 degrees flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  Limitation of abduction of, motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.

In consideration of the diagnostic criteria for the knee and 
leg, recurrent subluxation or lateral instability which is 
slight warrants a 10 percent evaluation; moderate warrants a 
20 percent evaluation; and, severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Initially, the Board notes that despite the veteran filing a 
claim for an increased disability rating in June 1989, there 
is very little medical evidence showing any increased 
symptomatology as a result of residuals of his left femur 
fracture.  On examination in October 1988, although he 
reported fracturing his left femur during service, his main 
complaints were related to the left knee, cervical and lumbar 
spine.  He reported pain when squatting or standing for a 
long period of time, and reported that he felt like he was 
being pulled from the back of the knee.  He also complained 
that the pain is situated in the popliteal area of the 
external side of the knee, and he complained of creaking of 
the joints.  Reported ranges of motion of the left hip was 0 
to 120 degrees, thus limited by 5 degrees, and hip abduction 
was normal.  Mobility of the knees was normal, although there 
was crackling of the joints in both knees.  There were no 
findings of instability.  The examiner diagnosed old fracture 
of the left femur consolidated in outside rotation, arthritis 
of the left knee, and tendonitis of the thigh biceps and of 
the goose foot.  In November 1996, the veteran complained 
only of knee pain; however, there were no objective findings.  
An October 2001 medical record reflected a diagnosis of 
synovitis of the left knee with no objective physical 
findings.  The July 2005 VA neurological examiner noted that 
he had fractured his left femur in service, and diagnosed 
residuals of left femur fracture, but there were no specific 
objective findings.  A July 2005 x-ray examination of the 
knees showed good tibial-femoral and patellar-femoral 
alignment, and was otherwise normal.  At the August 2005 
evaluation, the veteran did not complain of any residual pain 
or any other symptomatology as a result of his femur 
fracture.  

Based on such findings, it is clear that the veteran suffers 
from minimal disability as a result of the residuals of the 
fracture of his left femur.  The objective evidence, as 
detailed hereinabove, shows only slight knee or hip 
disability, as a result of his left femur fracture.  
Moreover, the reported range of motion of the hip, compared 
to the limitation of motion codes, does not support a 
disability rating in excess of 10 percent.  These findings do 
not warrant a compensable rating under the criteria based on 
limitation of extension and flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5251, 5252.  

While the veteran voices subjective complaints of pain 
related to residuals of his left femur fracture, "[a] 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.'"  38 C.F.R. § 4.40; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  The Board finds that the present 10 
percent rating takes into consideration the veteran's 
complaints of any pain as a result of his left femur 
fracture; however, the objective medical evidence does not 
support findings of pain on motion of the left hip or left 
knee to such degree as to satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. § 
4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

As noted, the majority of the veteran's complaints relate to 
the left knee, and the Board has already determined that any 
current left knee disability is not etiologically related to 
service, nor is any disability due to his service-connected 
residuals of left femur fracture.  Even in consideration of 
the left knee symptomatology and objective findings, the 
evidence does not support a finding of moderate impairment 
under Diagnostic Code 5257.  Range of motion findings have 
been normal, stability testing has been normal, and only 
slight arthritis has been detected.  

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's left femur 
disability.  See Schafrath, 1 Vet. App. at 592-593.  There is 
no indication that the veteran is unable to cross his legs as 
contemplated by a 20 percent rating under Diagnostic Code 
5253.  Diagnostic Code 5250 relates to ankylosis of the hip 
and Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
either hip and, therefore, any application of these codes 
would be inappropriate.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's residuals of a fracture of the left femur has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  There is no indication that post-service he 
has been hospitalized for residuals of a fracture of the left 
femur, and he has submitted no evidence to show any 
interference with employment due solely to his left femur 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's residuals of a fracture of the 
left femur is appropriately compensated by the currently 
assigned 10 percent disability rating.


ORDER

The claims of service connection for low back disability, 
neck (cervical spine) disability, and residuals of left ankle 
injury are reopened.  To this extent, the appeal is granted.  

Service connection for low back disability, neck (cervical 
spine) disability, residuals of left ankle injury, left knee 
disability, and right knee disability is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the left femur is not 
warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


